Citation Nr: 1823076	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  10-37 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a disability rating in excess of 50 percent prior to July 21, 2009, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which continued a disability rating of 50 percent for the PTSD.  In September 2010, the Veteran filed a timely Substantive Appeal (VA Form 9).  

In February 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

In April 2014, the Board remanded the Veteran's increased rating claim to obtain additional VA medical records and a VA examination.  After that development was completed, the RO furnished an August 2014 rating decision increasing the PTSD disability rating to 70 percent effective February 24, 2012.  

In a January 2015 decision, the Board denied a disability rating in excess of 50 percent for PTSD prior to February 3, 2010, increased the PTSD disability rating to 70 percent for the period of February 3, 2010 to February 23, 2012, and denied a disability rating in excess of 70 percent for PTSD beginning February 24, 2010.  The Board also amended the issues on appeal to include entitlement to a TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the TDIU claim for further development.  The RO issued a Supplemental Statement of the Case in May 2015 denying entitlement to a TDIU.  

The Veteran appealed the Board's January 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2015, the parties filed a Joint Motion for Partial Remand (JMR) asking the Court to vacate those portions of the Board's decision that denied entitlement to an increased rating for PTSD in excess of 50 percent prior to February 3, 2010, and in excess of 70 percent as of that date.  Later in November 2015, the Court granted the JMR and remanded the matters to the Board for further proceedings consistent with the JMR.

In a March 2016 decision, the Board increased the PTSD disability rating to 70 percent for the period commencing on July 21, 2009 and denied the Veteran's claim for entitlement to a TDIU.

The Veteran appealed the Board's March 2016 decision to the Court.  In a September 2017 Memorandum Decision, the Court held that the portion of the Board's March 2016 decision that denied an entitlement in excess of 50 percent for PTSD prior to July 21, 2009, is set aside and remanded.  The Court affirmed the portion of the Board decisions denying entitlement to TDIU and dismissed the balance of the appeal.  The Court also noted that the Board also denied an evaluation in excess of 70 percent from July 21, 2009, forward but that as the Veteran did not challenge this denial, the appeal as to that matter was dismissed. 


FINDING OF FACT

The Board incorporates by reference the findings of the Court set forth in the September 2017 Memorandum Decision.


CONCLUSION OF LAW

For the period prior to July 21, 2009, the criteria for a disability rating of 70 percent, but not higher, for PTSD are met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.21, 4.129, 4.130, Diagnostic Code (DC) 9411 (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the Veteran's claim, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claims for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.103, 3.156(a), 3.159, 3.326(a) (2017).  

The notice requirements of the VCAA require VA to notify the claimant of what evidence is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and the evidence that the claimant is expected to provide.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).  The notice requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  38 U.S.C. § 5103A(a)(1) and (2) (2012).

In the present case, in a November 2008 letter issued prior to the decision on appeal, the Veteran was advised of what information and evidence is needed to substantiate his claim for a higher rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran that the evidence must show that his service-connected condition has worsened.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask VA to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The letter further advised the Veteran of how effective dates are assigned, and the type of evidence that impacts those determinations.  Thus, the Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made efforts to assist the Veteran in the development of his increased rating claim.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA medical records, VA examination reports, and private treatment records.  Thus, all relevant records have been obtained.  The Veteran has not identified any other outstanding records that have not been requested or obtained.

The Veteran was provided with a VA examination in December 2008 and the Board finds that this examination is adequate for rating purposes.  The examiner reviewed the Veteran's claims file and/or VA medical records, and was informed of and documented the relevant facts regarding the Veteran's medical history and current status.  The opinion shows that the examiner considered all relevant evidence of record, including the Veteran's statements.  The Board finds that the VA examination report is adequate for rating purposes because the examiner conducted a clinical evaluation, interviewed the Veteran, and described the Veteran's PTSD in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned VLJ in February 2012.  

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testifying at the Board hearing.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the increased rating claim; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.

Rules and Regulations

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C. §1155; 38 C.F.R. §4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. §4.7.

The determination of whether an increased evaluation is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Because the Veteran is appealing the initial assignment of the disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present. See Fenderson v. West, 12 Vet. App. 119 (1999).
In its evaluation, the Board shall consider all information and lay and medical evidence that is of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Board shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107B. 

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with the consideration of the possibility that different ratings may be warranted for different time periods.

The Board has considered the entire record, including the Veteran's VA clinical records.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F. 3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The Global Assessment of Functioning (GAF) is a scaled score that mental health professionals assign upon examination of a patient reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266. 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  However, a GAF score is only one factor in determining a psychiatric disability rating.  Brambley v. Principi, 17 Vet. App. 20, 26 (2003).

A GAF score of 61 to 70 indicates that the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates that the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates that the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school (e.g., is unable to work).

Under 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, PTSD warrants a 50 percent disability evaluation if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

"[I]n the context of a 70[%] rating, [38 C.F.R.] § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Thus, assessing whether a 70 percent evaluation is warranted requires a two-part analysis; "The . . . regulation contemplates [: (1)] initial assessment of the symptoms displayed by the Veteran, and if they are of the kind enumerated in the regulation [; and (2)] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).
A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

It is noted that the use of "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are intended to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Rating Schedule.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM.

The above set of symptoms is not an exclusive or exhaustive list.  Rather, it serves as an example of the symptoms that would justify a total rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013), however, noted the "symptom-driven nature" of the General Rating Formula, and observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

Factual Background

The Veteran seeks a disability rating higher than 50 percent for the period prior to July 21, 2009, for his PTSD.  He asserts his disability is more severe than what is represented by a 50 percent rating.

The Board notes that, for the period on appeal, the Veteran did not receive counseling or therapy for his PTSD by mental health professionals.  The Veteran's PTSD has been treated and psychoactive medications managed by his VA primary care provider.
 
From April 2008 to October 2008, VA records show that the Veteran was doing well with medication and his PTSD with depression was stable.

The Veteran was afforded a VA examination in December 2008.  The Veteran reported that, since the time of his last VA examination in April 2005, he was slipping back into more low moods with more re-experiencing of symptoms, and had begun medication about a year and a half ago.  The Veteran was working full time at a bank as a vice-president and supervising five people.  He thought he got along well enough with the others in the bank.  He stated he remains in his professional role there and controls his irritation or impatience with some individuals.  The Veteran is a Certified Public Accountant (CPA) and operated a tax business during tax season.  The Veteran was separated from his wife of a long-term marriage, but had a girlfriend.  Although it caused some stress, the Veteran was able to shop for groceries at night, but was very averse to going to big box stores or malls.  The Veteran participated in some veterans' groups and was fairly active at his American Legion Post, attending meetings, sometimes serving as an officer, and volunteering for fundraisers.  The Veteran preferred to stay in his own small town, but traveled to larger cities for Vietnam veteran reunions, continuing education classes, or to visit his daughter.  However, the Veteran seldom visited his children, stated his friends were veterans only, and, when he was with his girlfriend, mostly stayed at home.  The Veteran stated that he did not have much interaction with others and his strongest preference was to be outside by himself.  The Veteran reported sleep disturbances and averaged about five hours of sleep a night.  The Veteran stated that if he was not mentally busy at work he would have images of Vietnam trauma and memories.  Loud sounds and certain smells would remind him of traumas.   He reported avoiding crowded places generally, and does not have much interaction with others.  He said he pushes himself in social situations at work and within his community, is not really comfortable, and in a sense puts on a false, sociable face to others.  The Veteran reported that thoughts of suicide come into his mind and that he knew how he would kill himself, but did not believe that he would act on those thoughts.  He cited his religious faith in connection with this conviction.  He felt easily triggered to cry, but did not have full-fledged crying spells.  He complained of low moods and low energy, and that he thought his memory and concentration had slipped to some degree.

On mental status examination, the Veteran's manner suggested restlessness and moderate anxiety.  His speech was logical and related, with no indication of hallucinations, delusions, formal thought disorder, or obsessions or compulsions.  There was no flight of ideas or loosening of associations.  He was oriented in all spheres with adequate memory and concentration for purposes of the interview.  The examiner's impression was that the Veteran appeared to be functioning at a high level with regard to his job and seasonal tax preparation side business.  He seemed to be able to continue active participation in his community, to have a longer term girlfriend, and to have a positive relationship with his estranged wife and his children.  The examiner noted that there would not seem to be much of a case for increased impairment based on the functioning that the Veteran was currently able to maintain, even though he sees himself as on the edge or not able to keep going much longer.  The examiner concluded that the Veteran continued to be seen as someone who shows reduced reliability and productivity due to PTSD signs and symptoms.  The Veteran appeared to show some social constriction, such as unwillingness to go out and be around people, even though this is not extreme.  The examiner noted the Veteran's stress tolerance could be exceeded if he had to adapt to a totally new work situation.  The examiner also noted that the Veteran reported some suicidal ideation, though not consistently, and he specifically denied intent.  A GAF score of 50 was assigned.

Medical records show the Veteran was doing well with his medication in May 2009.  

Analysis

The Board incorporates by reference the findings of the Court set forth in the September 2017 Memorandum Decision.



ORDER

A disability evaluation of 70 percent for PTSD is granted prior to July 20, 2009, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


